Citation Nr: 0613419	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  04-04 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial evaluation for diabetes mellitus in 
excess of 10 percent prior to May 23, 2003, and to a 20 
percent evaluation from May 23, 2003.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1966 to October 
1969.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
San Juan, Puerto Rico, that denied the benefit sought on 
appeal.  

In the representative's informal hearing presentation, the 
veteran's representative requests that the Board refer the 
issue of diabetic neuropathy as a claim for service 
connection secondary to the veteran's diabetes, and asserts 
the issue was never adjudicated.  As a May 2005 rating 
decision granted secondary service connection and assigned a 
10 percent rating evaluation for peripheral neuropathy of the 
right lower extremity, the left lower extremity, the right 
upper extremity, and the left upper extremity, the Board 
finds such a referral to be unnecessary.


FINDINGS OF FACT

1.  The veteran's diabetes mellitus did not require insulin 
or an oral hypoglycemic agent and a restricted diet prior to 
May 23, 2003.

2.  The veteran's diabetes mellitus has not required insulin, 
a restricted diet, and the regulation of activities since May 
23, 2003.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for diabetes mellitus prior to May 23, 2003 have not 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1-4.14, 4.119 Diagnostic Code 7913 (2005).  

2.  The criteria for an initial evaluation in excess of 20 
percent for diabetes mellitus subsequent to May 23, 2003 have 
not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.14, 4.119 Diagnostic Code 7913 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified is 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

The veteran essentially contends he is entitled to an 
increased rating evaluation because the 10 percent initially 
assigned and the 20 percent assigned from May 23, 2003 do not 
accurately reflect the severity of his diabetes.  He states 
his diabetes, combined with various other conditions, 
preclude him from gaining and maintaining employment.  

A rating decision of April 2003 granted service connection 
for diabetes mellitus and assigned a 10 percent rating 
evaluation.  A subsequent decision of October 2003 increased 
this rating to 20 percent from May 23, 2003.  The RO found 
the increased rating was warranted because the veteran had 
been placed on a restricted diet and was being prescribed an 
oral hypoglycemic agent.  

The veteran expressed disagreement with the April 2003 
decision in May 2003 and because he has not has not indicated 
that he was satisfied with the evaluation since that time, 
his disagreement remains pending.  AB v. Brown, 6 Vet. App. 
35 (1993) (a claim remains in controversy where less than the 
maximum available benefits is awarded).  As such, it must be 
determined whether the veteran was entitled to an evaluation 
in excess of 10 percent prior to May 23, 2003, the effective 
date of the increase.  In addition, in his substantive appeal 
of June 2004, the veteran expressed disagreement with his 
current rating for diabetes, which is 20 percent.  
Accordingly, it will also be determined whether the evidence 
shows an entitlement to an evaluation in excess of 20 percent 
subsequent to the May 23, 2003 effective date of his current 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999) 
(holding the severity of the disability is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present.)  

In order to establish a rating of 20 percent under diagnostic 
code (DC) 7913 for diabetes mellitus, it must be shown that 
the diabetes requires either insulin and a restricted diet, 
or an oral hypoglycemic agent and a restricted diet.  VA 
treatment records from the San Juan VAMC indicate that as of 
May 23, 2003, the veteran was prescribed Metformin for his 
diabetes.  Although it does appear the veteran had been 
placed on a restricted diet for some time prior to this date, 
there is no indication in the medical records prior to this 
that he was receiving insulin or an oral hypoglycemic agent 
prior to this date.  As such, this evidence is against the 
veteran's claim for an evaluation in excess of 10 percent 
prior to May 2003.

To establish an increased rating of 40 percent under DC 7913, 
it must be shown that the diabetes requires insulin, a 
restricted diet, and a regulation of activities.  While 
medical records document the veteran's prescription of 
Metformin from May 23, 2003, as well as his diet 
restrictions, there is no indication he has ever been 
prescribed insulin or that his activities have been 
regulated.  To the contrary, the August 2004 VA examination 
states the veteran has been non-insulin dependent for four 
years.  This evidence is against the veteran's claim for an 
increased rating of 40 percent subsequent to May 23, 2003.  
As such, the veteran's claim is denied.

Notice and Assistance

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the veteran dated in April 2003.  While this notice does not 
provide any information concerning the effective date that 
could be assigned should a rating increase be awarded, 
Dingess v. Nicholson, No. 01-1917 (U.S. Vet App. Mar 3, 
2006), because the preponderance of the evidence is against 
the veteran's claim for a rating increase for diabetes, the 
veteran is not prejudiced by the failure to provide him that 
further information.

The RO provided assistance to the veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated 
under the facts and circumstances in this case.  The veteran 
and his representative have been kept apprised of the RO's 
actions in this case by way of the Statement of the Case and 
the Supplemental Statement of the Case, and have been 
informed of the evidence considered, the pertinent laws and 
regulations, and the rationale for the decision reached in 
denying the claim.  

The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his claim.  Of note, in the 
representative's informal hearing presentation, a VA 
examination, and consequently, a remand, is sought due to the 
fact that there is no recent diabetic examination of record.  
The Board finds an additional VA examination to be 
unnecessary as the medical evidence associated with the file 
does not indicate the condition may be manifesting in other 
ways or worsened to the point that an additional VA 
examination is necessary to clarify any issues.  The VA 
examinations of December 2004 and August 2004 assess the 
veteran's diabetes.  These examination reports, combined with 
the other medical evidence associated with the file, are 
adequately informative of the veteran's condition.  
Accordingly, this matter will not be remanded.

For all of these reasons, the Board finds that duty to notify 
and duty to assist have been satisfied.  


ORDER

An initial evaluation for diabetes mellitus in excess of 10 
percent prior to May 23, 2003 is denied.

 An initial evaluation for diabetes mellitus in excess of 20 
percent subsequent to May 23, 2003 is denied.





____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


